Citation Nr: 1430414	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  As the Veteran requested service connection for his right knee disability within one year of the May 2004 rating decision, which the RO considered to be a request for reconsideration, the Board finds this to be the rating decision subject to de novo review.  The Board further finds that the Veteran is not prejudiced by this decision as it may result in a greater benefit to him. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist.  See 38 C.F.R. § 3.159 (2013).   As an initial matter, the Board notes that the Veteran's service treatment records (STRs) are unavailable.  Accordingly, VA has a heightened obligation to assist him in the development of his claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board acknowledges that the Veteran presently has a right knee disability.  The Veteran reports injuring himself playing sports (either in the spring or summer of 1954), while on active duty.  He reportedly received outpatient treatment at the 8th Army Dispensary of the 6th Medical Depot and assessed with torn ligaments in the right knee.  He was put on crutches for approximately two weeks, followed by knee support, and placed on light duty profile.  

The Board notes that a September 2010 request for information asks for the Veteran's medical/dental and Standard Garrison Organization (SGO) records, but only with respect to his claims for hearing loss and tinnitus.  (According to the claims file, those records were never actually obtained.)  There is no indication of additional alternate sources for records pertaining to the Veteran's right knee disability.  Accordingly, an attempt must be made to obtain those records. 

The Veteran argues that a March 2009 private nexus opinion of his treating physician is sufficient to show that his current knee disability is related to his in-service injury.  In it, the physician opined that the Veteran's knee pain is a result of "orthopedic complications and pre-existing degeneration that resulted in part from a pre-existing injury."   He does not identify the pre-existing injury.

On December 2009 VA examination, the examiner noted that the Veteran's history of right knee joint trauma included his service in Korea and his operating a small family grocery store that required many years of heavy lifting.  He also noted that a May 1955 separation examination indicated the Veteran had left knee bursitis.   The examiner conceded an in-service injury (noting that such would have resulted in a mild knee strain) but concluded that the Veteran's right knee disability was less likely than not due to his active service and more likely related to his years of heavy lifting and going up and down ladders while working in the grocery store.

In an August 2010 notice of disagreement, the Veteran challenged the examiner's conclusion and stated that he had not worked in the grocery business.  According to his November 2013 substantive appeal, he worked in the grocery store before he joined the service and should therefore be presumed sound on entry.  He also alleged that the examiner ignored his in-service experience as a field wireman, which required him to climb poles in South Korea.  While the Veteran's DD Form 214 identifies his military occupation specialty as a medical supply clerk with the Sixth Army Depot, it also states that he completed training as a field wireman.

In light of the conflicting evidence outlined above (and especially considering that the Veteran is presumed sound on entry in light of the missing service treatment records), the Board finds that another VA examination is needed.

Additionally, in January 2009 correspondence, the Veteran stated that he sought medical treatment in 1955 and was diagnosed with ligament damage and a dislocated right knee.  The Veteran did not identify the facility providing treatment. In June 2013 correspondence, he stated that he had reconstructive surgery on his right knee on January 16, 2013, at Celebration Hospital.  As records of such treatments may contain pertinent information, they should be secured.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran reported receiving treatment for his right knee at the 8th Army Dispensary of the 6th Medical Depot in South Korea during the spring or summer of 1954.  The AOJ should attempt to obtain his service treatment records from alternate sources and make additional PIES requests for the STRs for this period.  All efforts in this respect must be documented in the claims file.

2.  The Veteran should be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he received for his right knee disability, including the treatment he received in 1955 and the surgery that was performed in January 2013.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

3.  Thereafter, the AOJ should obtain a medical opinion (with examination only if deemed necessary by the examiner) to determine the current nature, extent, and etiology of the Veteran's current right knee disability.  The Veteran's claims file must be available to, and reviewed by, the examiner, and the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to service?  

The examiner should assume that the Veteran was sound on entry and should consider as credible the Veteran's statement that he injured his knee in service while playing basketball and his statement that he worked as a field wireman in service.  The examiner must explain the rationale for all opinions/conclusions.  

4.  Arrange for any further development suggested by evidence received pursuant to the above requests, and then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


